Citation Nr: 0415359	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for a burn scar on the right hand,

2. Entitlement to service connection for muscle tension 
headaches.

3. Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) that, in pertinent 
part, established service connection for residuals of burns 
to hands and assigned a noncompensable disability rating; 
denied service connection for muscle tension headaches; and 
denied service connection for carpal tunnel syndrome of the 
left wrist.  In January 2002, the veteran submitted a notice 
of disagreement indicating that, in pertinent part, he was 
appealing the disability rating of the burn scar as to the 
right hand and the denial of service connection for muscle 
tension headaches.  A notice of disagreement with the denial 
of service connection for carpal tunnel syndrome of the left 
wrist was received by the RO in June 2002.  The appeal as to 
these three issues was perfected by the veteran upon 
submission of a Substantive appeal to the Board received in 
March 2003.  

In August 2003, a hearing was held before the undersigned 
Veterans Law Judge.  The veteran has been represented by the 
American Legion throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected burn 
scar on the right hand.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
disability rating for the veteran's burn scar on the right 
hand.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

The issues of an initial compensable disability rating for 
the veteran's burn scar on the right hand both prior to and 
on or after December 3, 2002 and service connection for 
muscle tension headaches are GRANTED.  The issue of 
entitlement to service connection for left carpal tunnel 
syndrome is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the his part.


FINDINGS OF FACT

1. The pre-amendment scar regulation is more favorable to the 
veteran prior to December 3, 2002 and will be applied as 
applicable.

2. The amended scar regulation is more favorable to the 
veteran on or after December 3, 2002 and will be applied as 
applicable.

3. Prior to December 3, 2002, the veteran's burn scar on the 
right hand was shown to have tenderness and pain.  

4. On or after December 3, 2002, the veteran's burn scar on 
the right hand was shown not to manifest tenderness.

5. Muscle tension headaches are related to his military 
service.




CONCLUSIONS OF LAW

1. Prior to December 3, 2002, the criteria for a 10 percent 
disability rating for the veteran's burn scar on the right 
hand had been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2002).

2. On or after December 3, 2002, the criteria for a 10 
percent disability rating for the veteran's burn scar on the 
right hand has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § § 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2003).

3. Muscle tension headaches were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Burn Scar on the Right Hand

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

In evaluating the burn scar on the right hand, the Board 
notes that the applicable rating criteria for skin disorders, 
including those for residual scarring, 38 C.F.R. § 4.118, was 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  The timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
pre-amendment regulation, to include separately applying the 
pre-amendment and amended versions to determine which version 
is more favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the pre-amendment 
version is more favorable to the veteran prior to December 3, 
2002, and the amended version is more favorable to the 
veteran on or after December 3, 2002.

The Board will consider the veteran's residual scarring under 
the pre-amendment Diagnostic Codes (DCs) 7802, 7803, 7804, 
7805 and the amended DCs 7801, 7802, 7803, 7804, and 7805.  
Under the pre-amendment criteria, DC 7802 provides that 
second-degree burn scars that approximate 100 sq. centimeters 
(cm) warrant a 10 percent evaluation.  Under DC 7803, a 10 
percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  Under DC 
7804, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  

Under the amended regulation, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 square cm.  If the area involved 
exceeds 465 square cm., a 30 percent evaluation will be 
assigned.  Finally, a 40 percent disability will be warranted 
if the area exceeds 929 square cm.  DC 7802 provides that 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion which approximates 929 
square cm or greater warrant a 10 percent evaluation.

A 10 percent evaluation is warranted under DC 7803 for 
unstable, superficial scars.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Under DC 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  For both versions, under 7805, scars are 
rated on the limitation of function of the affected part.  

The veteran's service medical records show that the veteran 
burned his hands in a laundry press.  The military examiner 
performed a skin graft to his right hand and diagnosed the 
veteran with a second-degree burn to both hands.  (See 
service medical record dated in July 1979).  A report of a 
May 2001 VA compensation examination reflects that there is 
no abnormality with the right hand but there is some 
hyperpigmentation over the dorsum of the right hand and 
thinning of the skin as a result of the burn and the skin 
graft.  The veteran reported that the dorsum of his right 
hand is sensitive and is painful upon contact to the right 
hand.  A May 2001 X-ray result shows that there is no bone 
abnormality in the right hand.

In an August 2002 VA compensation examination, the examiner 
assessed that the scar was sensitive to pain and when some 
lesion occurs, it is slow to heal.  Moreover, the examiner 
noted that the veteran exhibited an ulceration and breakdown 
of the skin.  The examination report also showed that the 
scar was hyperpigmented in the surrounding skin but did not 
exhibit hairline tissue loss.  When examined in December 
2002, the VA examiner commented that it was very difficult to 
appreciate any true abnormalities because of the freckles on 
the dorsum of his right hand.  She reported that there was no 
tenderness, ulceration, and breakdown of the skin, tissue 
loss, or limitation of function.  The examiner estimated that 
the total area of the burn scar was 16 square cm.  At the 
August 2003 hearing before the undersigned, the veteran 
complained of the short duration of his December 2002 
compensation examination and the examiner's failure to report 
the veteran's observation of the burn scar on the right hand.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Prior to the December 3, 2002 VA examination, the 
veteran's record shows that his burn scar on the right hand 
exhibited tenderness and pain on objective demonstration and 
pain on examination: at the May 2001 examination, the VA 
examiner noted the veteran's report of pain on his right hand 
upon contact; and the VA examiner at the August 2002 
examination assessed that the veteran's scar exhibited an 
ulceration and breakdown of the skin and was sensitive to 
pain.  These symptoms comport with the pre-amended and the 
amended criteria delineated under DC 7804.  Therefore, the 
Board finds that a 10 percent evaluation is warranted for the 
veteran's burn scar on the right hand for the period prior to 
December 3, 2002.  

On or after December 3, 2002, the amended version is more 
favorable to the veteran.  The report of the December 2002 VA 
examination conveys that the veteran no longer exhibits 
tenderness to the burn scar on the right hand, a criteria 
under the pre-amended version.  The amended version, however, 
only requires that the veteran's burn scar on the right hand 
exhibit pain on examination.  In this case, the examiner did 
not accede or deny to the previous assessments and 
testimonies that the veteran experienced pain on examination.  
Therefore, the Board finds that the veteran's record on or 
after December 3, 2003, is at least in equipoise as to 
whether the veteran continues to experience pain on 
examination.  After resolving reasonable doubt in favor of 
the veteran, the Board concludes that an initial 10 percent 
evaluation is warranted for burn scar on the right hand for 
the period on or after December 3, 2002.  

However, an evaluation higher than 10 percent is not 
warranted under the pre-amended or the amended regulations.  
Specifically, the evidence does not show that the scar is 
poorly nourished, subject to repeated ulceration, unstable, 
or has any effect on limitation of motion of the hand.  
Although the veteran asserts that he experiences limitation 
of motion on his right hand (see March 2003 written 
statement), a higher rating is not warranted under either 
regulation, as the total area involved is approximately 16 
sq. cm., which is not entitled to a compensable rating under 
either regulation.  Accordingly, a 10 percent evaluation, but 
no more, is warranted under the pre-amendment and the amended 
regulations for the period both prior to and on or after 
December 3, 2003.  38 C.F.R. § 4.7 (2003).  

II. Muscle Tension Headaches

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime and 
peacetime service.  38 U.S.C.A. § 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A service medical record dated in March 2000 reflects that he 
complained of migraine headaches and was diagnosed with 
tension headaches.  The examiner noted that the veteran 
performed close work at the computer and related the 
headaches to his military occupation.

At the May 2001 VA compensation examination, the veteran 
complained of and reported history of muscle tension 
headaches.  He clarified that he worked closely with 
computers during military service.  The examiner advanced an 
impression of muscle tension headaches and opined that the 
headaches were related to his military occupation.

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was diagnosed with tension headaches as a result of 
his computer-related work during service.  VA physician has 
diagnosed the veteran with muscle tension headaches.  VA 
physician has related the muscle tension headaches to his 
computer-related occupation during active service.  Given 
these facts and the absence of any competent evidence to the 
contrary, the Board finds that service connection is 
warranted for muscle tension headaches.

III.  Veterans Claims Assistance Act

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there is any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issues of entitlement to 
an initial compensable disability rating for a burn scar on 
the right hand for the period prior to and on or after 
December 3, 2002, and service connection for muscle tension 
headaches.  




ORDER

An initial 10 percent evaluation for the veteran's burn scar 
on the right hand for the period prior to and on or after 
December 3, 2002, is granted subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for muscle tension headaches is granted.


REMAND

The veteran's claims file does not contain a separation 
notice and a separation physical examination.  VA's duty to 
assist the veteran includes the duty to obtain and assemble 
the veteran's service medical records and personnel file.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

At the August 2003 hearing, the veteran indicated that Dr. 
Culasso was his primary care physician and that he was 
scheduled for a neurologist appointment with Dr. Bauers for 
his left carpal tunnel syndrome.  At the hearing, he also 
asserted that he was afforded VA compensation examination in 
July 2001.  Clinical documentation of the cited treatment is 
not of record.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

In June 2003, D. Jarrott, M.D., a private neurologist, opined 
that the veteran's "repetitive motion performed while 
working at a computer keyboard long enough to induce carpal 
tunnel syndrome."  The physician's conclusion is confusing 
and is unclear as to whether his left carpal tunnel syndrome 
is etiologically related to his in-service occupation.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examination would be helpful in resolving the issue raised by 
the instant appeal.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
National Personnel Records Center (NPRC) 
and/or the appropriate service entity and 
request that the veteran's separation 
notice and separation physical 
examination report be forwarded for 
incorporation into the record.  If the 
NPRC or the appropriate service entity is 
unable to locate the report, the veteran 
should be notified.  

3. The RO should request that the 
veteran provide information as to all 
treatment of his left carpal tunnel 
syndrome, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, 
including Dr. Culasso, and Dr. Bauers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

4. The RO should then request that 
copies of all VA clinical documentation 
pertaining to treatment of the 
veteran's left carpal tunnel syndrome, 
which is not already of record, be 
forwarded for incorporation into the 
record.  

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his left carpal tunnel 
syndrome.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review 
was conducted.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
left carpal tunnel syndrome had its 
onset during active service; is 
etiologically related to his in-service 
occupation(s); or is in any other way 
causally related to his active service? 

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7. The RO should then readjudicate the 
veteran's entitlement to service 
connection for his left carpal tunnel 
syndrome.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



